 540DECISIONS OF NATIONALLABOR RELATIONS BOARDnounting department, the chief mail clerk in the State Street mailroom,,the clerk in the maintenance, purchasing, and supplies section of thepurchasing department at pier 88, North River, the assistant managerof the automobile section in the automobile and baggage departmentat pier 88, North River, the chief clerk of the baggage section of theautomobile and baggage department at pier 88, North River, and the-head of the food purchasing section in the purchasing department atpier 88, North River, and all other supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.'Text of Direction of Election omitted from publication.]Federal Paper BoardCompany,Inc., National Folding Box Com-pany DivisionandInternationalAssociation of Machinists,AFL-CIO,Petitioner.Case No.1 RC-4450.Mare/ 5,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George A. Sweeney,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.12.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the manufacture of paper board andpaper boxes at its board mill and box plant, located on contiguousproperty in New Haven, Connecticut. The Employer contends thatthe unit sought by the Petitioner, consisting of machinists, millwrights,electricians, welders, and other employees in the mechanical mainte-nance department of the board mill, is inappropriate and, in sub-stance, asserts that the only appropriate unit is the unit nowrepresented by the Printing Pressmen 2 combining production em-ployees at the box plant and all of the Employer's maintenance1 The United Paper Workers,Local 463,AFL-CIO, waspermitted to intervene on thebasis of a possible interest in the unit alleged as appropriate.2 The Printing Specialties&Paper Products Union No. 508,International PrintingPressmen&Assistants'Union of NorthAmerica, AFL-CIO.117 NLRB No. 79. FEDERAL PAPER BOARDCOMPANY, INC.541employees.'The Intervenor does not dispute the appropriatenessof the unit sought by the Petitioner but objects to the inclusion thereinof certain employees whom it represents.'The record shows that in 1944, as a result of a consent election, thePrinting Pressmen was certified as exclusive bargaining representa-tive for the production employees in the box plant and all of theEmployer'smaintenancedepartment employees. Since its 1944 certi-fication, the Printing Pressmen has continued to representall of theseemployees in a single unit.Prior to 1955, the maintenance depart-ment employees had serviced both the box plant and board mill.However, in 1955, the Employer divided itscentral maintenance forceinto two crews, assigning one permanently to the box plant and theother permanently to the board mill.Although it appears that as aresult of this change the crews are now separately supervised, therecord shows that the nature of the work performed by the mainte-nance employees remains unchanged and their seniority rights andfringe benefits unaltered.Furthermore, the record shows that in fill-ing maintenance vacancies that may occur in the future, preferencewill be given to present maintenance employees, regardless of theirpresent assignment.Thus, in view of these factors affecting the es-sentialsof the employer-employee relationship herein and reflectinga continuation of past working conditions and personnel practices,we are not persuaded that a mere administrative change of the typein question is sufficient to overcome the controlling effect of the 13=year history of bargaining covering the combined box plant produc-tion and multiplant maintenance unit represented by the PrintingPressmen.5Accordingly, in view of the long history of collectivebargaining and the community of interest between the board mill and.box plant maintenance employees arising from common duties, iden-tical fringe benefits, their departmentwide seniority, and their as-sured preference in bidding for maintenance department job open-ings, we find that only a single unit of all the Employer's maintenancedepartment employees combined with the box plant production em-ployees, the unit currently represented by the Printing Pressmen, isat this time appropriate.Accordingly, as the Petitioner seeks ineffect to sever from the existing production and maintenance unita As the contract has now expo ed, we deem it unnecessary to consider the Employer'sfurther contention that its conti.Letwiththe l tinting Pressmen,executed Januaiy 3, 1955,to expire Decembei 30, 1956,1s a bar4On October11, 1956, theBoas d issued a notice to show cause in this proceeding to,determine whether of not the Punting Piessnien had been representing all the employeesin the unit for which it had been certifiedWe are satisfied from the responses to thenidcr to show causethat thePanting Piessmen has been representing the employees inquestionUnder thecucumstances,our decision herein is predicated solely upon a reso-lution of the issues raised in the original hearing and the briefs submitted by the parties-SE g, seeWaldeasianHosicay Mills. Inc,85 NLIiB758CfManhattanCoal Corpo-Intaou,98\LIai 1236, see alsoPioneerDivision,The Flintkote Company,109- NLRB1273, 1270 542DECISIONS OF NATIONAL LABOR BtLATIO]NfS BOARDrepresented by the Printing Pressmen a multicraft unit of mainte-nance employees in the board mill, and the severance of such a unitis contrary to Board policy,' we shall dismiss the petition.'[The Board dismissed the petition.]e See, e g,Fo, t Die Casting Corporation,115 NLRB 1749 ;American Bemberg,Divisionof Beaunst Hills, Inc,111 NLRB 963.4Nor is our determination affected by the fact that the Printing Pressmen prior to thehearing advised the Board that it desires to relinquish jurisdiction over the board millmaintenance employeesIt is clear that there has been no cessation of representationof the board mill maintenance employees and that the Printing Pressmen will continue torepresent them under their existing certification.American Potash & Chemical Corporation(formerly WesternElectrochemical Company)iandInternational Chemical Work-ers Union,Local218, AFL-CIO.Case No. 20-RC-2742 (VotingGroup 3).March 5, X957ORDER DENYING PETITION FOR CLARIFICATIONOF CERTIFICATIONOn October 17,1955, following elections held pursuant to a Decisionand Direction of Elections,'the Board issued a certification of repre-sentatives in which the International Chemical Workers Union, Local218, AFL-CIO, was certified as the exclusive bargaining representa-tive of a unit of production and maintenance employees.Thereafter,about October 22, 1956,the Employer filed a "Petition for Clarificationof Certification" requesting the Board to "findthatResearch Tech-nicians are not included within the unit as certified."On November13, 1956, the Chemical Workers filed a "Statement in Opposition toPetition to ClarifyUnit."On November 23,1956,the Board remandedthe matter to the Regional Director for the Twentieth Region for thepurpose of holding a hearing on the issues raised by the Employer'spetition.Pursuant thereto,on December 10, 1956, a hearing was heldbefore David E.Davis,hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed3Uponthe entire record in the case, the Board finds:i Since the issuance of the certification of representatives herein, American Potash &ChemicalCorporationhas become the successortowesternElectrochemical Company andat the presenthearing moved to amend the certification by changing the name of the Em-ployer.The Chemical workerschanged its affiliationafter thecertification and at the hear-ing also movedto amend thecertificationto reflectits current nameThere was no oppo-sition to either of these motionsAccordingly,the certification of representatives Issuedon October 17, 1955, in Case No.20-RC-2742ishereby amended to show the name ofthe Employer as AmericanPotash & ChemicalCorporation and that ofthe bargainingrepresentative as International Chemical Workers Union,Local218, AFL-CIO.2 112 NLRB 1276.8At the openingof the hearing, the hearing officer granted a motion to intervene byInternationalAssociationof Machinists,Local LodgeNo. 845, AFL-CIO, the representative117 NLRB No. 78.